Citation Nr: 1601028	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 21, 1978 to December 20, 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board in August 2014, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a Joint Motion for Remand, which served to both vacate the Board's August 2014 decision and remand the case back to the Board for action in compliance with the Joint Motion for Remand.  

During the course of the appeal, the Veteran testified at Board hearing conducted via videoconference in November 2013.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the videoconference hearing is now retired.  In an October 2015 letter to the Veteran, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in November 2015 he submitted a statement in response, indicating that he did not wish to appear at another hearing and that he wished for his case to be considered on the evidence of record.  As such, the Board may proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the directives of the Joint Motion for Remand, a remand is required in order to schedule the Veteran for a new VA examination.  Specifically, according the Joint Motion for Remand, an opinion is required regarding whether the Veteran's Sprengel's deformity is a congenital disease or defect.  If the Sprengel's deformity is determined to be a congenital disease, an opinion must be obtained regarding whether it is at least as likely as not that the Sprengel's deformity was aggravated during service, and if the Sprengel's deformity is determined to be a congenital defect, an opinion must be obtained as to whether it is at least as likely as not that the Sprengel's deformity was subjected to a superimposed disease or injury during service that resulted in a separate disability from the congenital or developmental defect.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his Sprengel's deformity of the left shoulder.  

All necessary studies and/or tests should be conducted.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file and examination of the Veteran, the examiner should answer the following questions: 

(a) Does the Veteran's Sprengel's deformity constitute a congenital defect or disease? 

(b) If the Veteran's Sprengel's deformity syndrome is considered a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Sprengel's deformity was subjected to a superimposed disease or injury during service that resulted in a separate disability from the congenital or developmental defect? 

(c) If the Sprengel's deformity is a disease, is it at least as likely as not (50 percent or greater probability) that the Sprengel's deformity was aggravated (permanently worsened beyond the normal progression of the disease) during service? 

A complete rationale for any opinion expressed should be included in the examination report.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




